Title: To James Madison from Fontaine Maury, 4 February 1794
From: Maury, Fontaine
To: Madison, James


Dear sir
Fredg. Feby. 4. 94
Having good reason to suppose that the Office of Collector at Tappahanock will soon be vacant, I have taken the Liberty to request you will do any thing which may be convenient to promote the Election of Mr Laurence Muse, who has long served with much reputation as a deputy in the above office, and is in all respects perfectly Qualified to do the Public every justice. Excuse the Liberty I am taking, and assure yourself it will at all times give me singular pleasure to render you acceptable returns, being with real esteem Dr Sir your mo. obt
Fontaine Maury
